DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinne (US-5511680-A).
Kinne discloses a tamper-evident container (Figs. 6, 7), comprising: a container body (110) having a first hollow convex loop (113, 114, 115) that surrounds a periphery of an opening thereof (Fig. 7); and a lid (120) having a second hollow convex loop (122, 123, 125) and a force application structure (30), wherein the second hollow convex loop surrounds a peripheral edge of the lid and is used to engage with the first hollow convex loop, the force application structure is located in an area surrounded by the second hollow convex loop, and a loop-shaped breakable line (124) is provided on a middle of a loop-shaped topmost surface (123) of the second hollow convex loop that surrounds a peripheral edge of the lid (Fig. 6), wherein, when the lid is positioned on the container body and the loop-shaped breakable line is located in a pre-broken position, the second hollow convex loop engages a top and an outermost peripheral edge of the first hollow convex loop, the top and the outermost peripheral edge of the first hollow convex loop being spaced apart (Fig. 6); wherein, when in a normal opening operation, the force application structure is used for a user to apply a longitudinal force of pull or press thereon to break the loop-shaped breakable line located on the middle of the loop-shaped topmost surface of the second hollow convex loop (cool. 6, lines 6-28), and the tamper-evident container provides an effective lever structure formed between the force application structure and the loop-shaped breakable line, the effective lever structure having a fulcrum at a foot of an inner wall of the first hollow convex loop, and a lever arm for the force application structure being much larger than a lever arm for the loop-shaped breakable line (Fig. 5), so that an area enclosed by the loop-shaped breakable line can be easily removed from the lid; and when an illegitimate user applies a lifting force on any local area of the second hollow convex loop of the lid to make the local area moving upward with a displacement exceeding a threshold, a corresponding local area of the loop-shaped breakable line will be broken to show that the tamper-evident container has been tampered with (Fig. 5), wherein the lid and container body are made of plastic (col. 8, lines 12-25), and wherein the container body has a shape of circle or polygon (col. 9, lines 18-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinne in view of Vovan et al. (US-20060278652-A1).
Kinne fails to teach wherein the container body is transparent.
Vovan teaches that it is known in the art to manufacture a transparent container body (par. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container body to be transparent, so that  a user could see the contents of the container.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733